Citation Nr: 0802616	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-32 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a back 
disability, to include spondylolisthesis at L5 to S1.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1965 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO).  

The veteran's most recent appointment of a representative was 
in favor of the Maine Bureau of Veterans Services in August 
1980.  In an April 2005 letter, the veteran noted that he had 
not lived in Maine in over 15 years and requested that VA no 
longer send his information to this organization.  The RO 
interpreted this as a revocation of the veteran's 
representation, and the Board agrees.  See 38 C.F.R. 
§ 20.607.  The veteran was provided with information 
pertaining to his right to representation and a list of 
various service organizations that would provide this service 
free of charge.  He did not respond to this information.  
Therefore, the Board interprets this as the veteran's desire 
to represent himself in this matter, and will proceed 
accordingly. 

The reopened claim for service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for spondylolisthesis 
at L5 to S1 was denied in April 1967 and September 1971 
rating decisions; the veteran did not submit a notice of 
disagreement within one year of notice of these decisions. 

2.  Evidence submitted since the most recent final denial of 
the veteran's claim includes information that was not 
previously considered and pertains to a previously 
unestablished element necessary for service connection. 


CONCLUSIONS OF LAW

1.  The April 1967 and September 1971 rating decisions that 
denied entitlement to service connection for 
spondylolisthesis at L5 to S1 are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.105(a) (2007). 

2.  Evidence received since September 1971 is new and 
material, and the claim for service connection for 
spondylolisthesis at L5 to S1 is reopened.  38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1, 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. 

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, the veteran was provided with preadjudication 
notice in a December 2004 letter.  This letter told the 
veteran what evidence was needed to substantiate the claim 
for service connection for his back disability.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
veteran was asked to send any relevant evidence in his 
possession.  

The December 2004 letter also contained notification of the 
evidence and information necessary to establish entitlement 
to service connection for a back disability.  Although the 
Board finds that new and material evidence has been 
submitted, and that element of the claim is substantiated, 
the December 2004 letter did inform the veteran of the basis 
for the prior denials and put him on notice as to what the 
evidence must show in order to reopen.  This letter therefore 
contained the information required by Kent.  

The veteran was not provided notice pertaining to disability 
evaluations and effective dates until June 2007.  His claim 
has not been readjudicated since this notice.  However, as 
the decision in this case is not favorable to the veteran, 
neither a disability evaluation nor an effective date will be 
assigned.  Therefore the veteran's claim is not prejudiced by 
the failure to provide this information in a timely fashion, 
and the Board may proceed with the adjudication of his 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material

The veteran contends that he developed a back disability as a 
result of active service.  He acknowledges that he sustained 
a back injury prior to service, but contends that this had 
resolved prior to entering service, as evidenced by his 
ability to complete basic training.  The veteran argues that 
it was abuse sustained during specialized jungle warfare 
training that permanently aggravated his back disability.  He 
believes that he has submitted new and material evidence to 
reopen a previous denial of is claim.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); 
38 C.F.R. § 3.303(b).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered s noted.  38 C.F.R. § 3.304(b) 
(2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.306(a) (2007).

Entitlement to service connection for spondylolisthesis at L5 
to S1 was denied in an April 1967 rating decision.  The 
veteran was notified of this decision and provided with his 
appellate rights in an April 1967 letter.  He did not submit 
a notice of disagreement with the denial of service 
connection within one year of receipt of the April 1967 
notice.  Therefore, the April 1967 decision is final, and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  An 
attempt to reopen the veteran's claim was denied in a 
September 1971 rating decision.  The veteran was informed of 
the decision and of his appellate rights in letter later that 
month.  He did not submit a notice of disagreement within one 
year and the decision became final.

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  The new presented evidence is presumed to be credible 
for purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The evidence considered in the April 1967 rating decision 
included the veteran's service medical records, including his 
examination and medical history completed for enlistment, 
examinations in July and August 1966 and an examination for 
separation from service in October 1966.

These records show that at the time of his entrance into 
service, the veteran reported a pre-service back injury.  On 
examination for enlistment no back disability was reported.  
The examination for separation from service shows that the 
veteran was found to have a grade 1, spondylolisthesis that 
was found to have existed prior to service and not been 
incurred in the line of duty.

Other evidence of record at the time of the prior decisions 
included a January 1967 VA examination.  The examiner noted 
that the veteran had been discharged from service due to a 
pre-existing spondylolisthesis that was presumed aggravated 
by service.  The veteran reported that since his discharge 
from service he had experienced pain in his low back and 
upper thighs.  

On examination he was noted to have a "slight ski jump 
deformity" at the lumbosacral level, mild limitation of 
extension, and sciatic tenderness.  No neurologic abnormality 
was noted.  An X-ray examination revealed spondylolisthesis 
at L5-S1 with 1/2 centimeter of forward slippage, reactive 
changes at the superior margin of S1, and a pars intra-
articularis defect at L5.  The diagnosis was also 
spondylolisthesis of L5 on S1.  

Evidence added to the record prior to the 1971 decision, 
consisted of a report of VA hospitalization in August and 
September 1971.  The diagnosis was spondylolisthesis with 
spondylosis. 

Evidence received since the September 1971 decision includes 
private medical records dated 2004 and 2005, which includes 
magnetic resonance imaging studies of the cervical and lumbar 
spines.  Records from the Social Security Administration 
(SSA) were also received, as were photocopies of VA records 
dated 1967 and 1971.  Finally, additional service medical 
records appear to have been received in January 2005.  

The veteran also submitted a statement in which he reported 
that his back symptomatology began after the rigors of jungle 
training, including being kicked, in service.

The service medical records show that he reported the 
"sudden onset" of back pain in March 1966.

It is unclear as to whether the additional service medical 
records received in January 2005 were considered in the April 
1967 rating decision, because it appears that some service 
medical records noted in the 1967 decision were moved to a 
new envelope of records received after that decision.  The 
Board presumes that records not mentioned in the 1967 
decision were received after the decision.

The newly received evidence is new and material.  The claim 
is reopened.  



ORDER

New and material evidence has not been presented to reopen 
the veteran's claim for service connection for a back 
disability, to include spondylolisthesis at L5 to S1, and the 
veteran's appeal is denied. 



REMAND

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

If the presumption is not rebutted, the claim is treated as 
an ordinary claim for service connection, meaning that there 
must be a showing of current disability and a relationship 
between that disability and a disease or injury in service.  
See Wagner v. Principi, 370 F.3d at 1096.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case there is competent evidence of current 
disability and reports of a continuity of symptomatology.  
One private examiner opined on examination for disability 
benefits in September 2004, that the spondylolisthesis and 
spina bifida were not major contributing factors to the 
veteran's current back disability and that the current back 
disability could not be attributed to any specific injury or 
occupation.  The veteran has argued that this examination was 
cursory, and it does leave open the possibility that the back 
disability played some (albeit less than major) role in the 
development of the current back disability.  The September 
2004 opinion is not adequate for VA purposes because it does 
not answer all of the pertinent questions and was not 
accompanied by a rationale.  Accordingly a VA examination is 
needed.

VA has a duty to obtain all pertinent records of VA 
treatment.  38 U.S.C.A. § 5103A(b), (c) (West 2002).  In 
August 1980 the veteran reported that he had treated at VA 
facilities in Rochester and Buffalo, New York.  The claims 
folder does not contain records of such treatment.

This appeal is REMANDED for the following:

1.  Obtain all records of treatment for a 
low back disability from VA facilities in 
Rochester and Buffalo, New York since 
September 1971.

2.  Afford the veteran appropriate VA 
examinations for evaluate the 
relationship between his current back 
disability and service.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  

The examiner should provide opinions as 
to whether it is clear and unmistakable 
both that the back disability identified 
in service pre-existed service, and that 
it underwent no permanent increase, i.e. 
wasn't aggravated, in service.

If it is not clear and unmistakable that 
the back disability pre-existed and was 
not aggravated service; is at least as 
likely as not (50 percent probability or 
more) that any current back disability is 
related to the back disability identified 
in service?  In this regard the examiner 
should consider whether the current back 
disability represents a progression of 
the in-service back conditions, or was 
caused or aggravated by the in-service 
back conditions.

The examiner should provide a rationale 
for these opinions.

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


